In an action to recover damages for personal injuries and for loss of services, order denying defendants’ motion for change of place of trial from Kings county to Orange county reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The cause of action arose in Orange county, where the great majority if not all of the witnesses reside. The convenience of witnesses and the ends of justice will be promoted by the change. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.